Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 1 of 17 Page ID #:1232




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17                      UNITED STATES DISTRICT COURT

   18                     CENTRAL DISTRICT OF CALIFORNIA
   19
   20   CURTIS CONYERS and DANIEL       )     Case No. 2:20-cv03146 JFW (PLAx)
   21   LANGFORD, trustees and/or       )
        participants of the CARPENTERS  )     STIPULATED PROTECTIVE
   22   SOUTHWEST TRUSTS                      ORDER
                                        )
   23                                   )
                            Plaintiffs, )     Complaint Filed: April 3, 2020
   24       vs.                         )
   25                                   )
        MARISA CANO, an individual; and
   26                                   )
        SANDRA MALONEY, an individual
                                        )
   27
                            Defendants. )
   28
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 2 of 17 Page ID #:1233




    1   SANDRA MALONEY, an individual, )
                                               )
    2                  Counterclaim Plaintiff, )
    3                                          )
              vs.                              )
    4                                          )
    5   CARPENTERS SOUTHWEST                   )
        ADMINISTRATIVE                         )
    6   CORPORATION, a California
                                               )
    7   Corporation; CURTIS CONYERS and
                                               )
        DANIEL LANGFORD, trustees
    8   and/or participants of the             )
        CARPENTERS SOUTHWEST                   )
    9
        TRUSTS; BOARD OF TRUSTEES )
   10   FOR THE CARPENTERS                     )
   11   SOUTHWEST TRUSTS: DOUGLAS )
        MCCARRON, an Individual;               )
   12                                          )
   13   Counterclaim Defendants.               )
                                               )
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 3 of 17 Page ID #:1234




    1   1.     GENERAL
    2        a. Purposes and Limitations. Discovery in this action is likely to involve
    3          production of confidential, proprietary, or private information for which
    4          special protection from public disclosure and from use for any purpose other
    5          than prosecuting this litigation may be warranted. Accordingly, the parties
    6          hereby stipulate to and petition the Court to enter the following Stipulated
    7          Protective Order. The parties acknowledge that this Order does not confer
    8          blanket protections on all disclosures or responses to discovery and that the
    9          protection it affords from public disclosure and use extends only to the
   10          limited information or items that are entitled to confidential treatment under
   11          the applicable legal principles. The parties further acknowledge, as set forth
   12          in Section 12(c), below, that this Stipulated Protective Order does not entitle
   13          them to file confidential information under seal; Civil Local Rule 79-5 sets
   14          forth the procedures that must be followed and the standards that will be
   15          applied when a party seeks permission from the court to file material under
   16          seal.
   17        b. Good Cause Statement. This action may implicate personal and private
   18          information including, but not limited to, information protected under
   19          HIPAA and information otherwise generally unavailable to the public, which
   20          may be privileged or otherwise protected from disclosure under state or
   21          federal statutes, court rules, case decisions, or common law. Accordingly, to
   22          expedite the flow of information, to facilitate the prompt resolution of
   23          disputes over confidentiality of discovery materials to adequately protect
   24          information the parties are entitled to keep confidential, to ensure that the
   25          parties are permitted reasonable necessary uses of such material in
   26          preparation for and in the conduct of trial, to address their handling at the end
   27          of the litigation, and serve the ends of justice, a protective order for such
   28
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 4 of 17 Page ID #:1235




    1           information is justified in this matter. It is the intent of the parties that
    2           information will not be designated as confidential for tactical reasons and
    3           that nothing be so designated without a good faith belief that it has been
    4           maintained in a confidential, non-public manner, and there is good cause why
    5           it should not be part of the public record of this case.
    6   2.      DEFINITIONS
    7        a. Action: this federal lawsuit filed in Central District Court of California; Case
    8           Name: Curtis Conyers, et al v. Marisa Cano, et al., Case No. cv:20-3146-
    9           JFW (PLAx).
   10        b. Challenging Party: a Party or Non-Party that challenges the designation of
   11           information or items under this Order.
   12        c. “CONFIDENTIAL” Information or Items: information (regardless of how it
   13           is generated, stored or maintained) or tangible things that qualify for
   14           protection under Federal Rule of Civil Procedure 26(c), and as specified
   15           above in the Good Cause Statement.
   16        d. Counsel: Outside Counsels of Record (as well as their support staff).
   17        e. Designating Party: a Party or Non-Party that designates information or items
   18           that it produces in disclosures or in responses to discovery as
   19           “CONFIDENTIAL.”
   20        f. Disclosure or Discovery Material: all items or information, regardless of the
   21           medium or manner in which it is generated, stored, or maintained (including,
   22           among other things, testimony, transcripts, and tangible things), that are
   23           produced or generated in disclosures or responses to discovery in this matter.
   24        g. Expert: a person with specialized knowledge or experience in a matter
   25           pertinent to the litigation who has been retained by a Party or its counsel to
   26           serve as an expert witness or as a consultant in this Action.
   27
   28
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 5 of 17 Page ID #:1236




    1        h. Non-Party: any natural person, partnership, corporation, association, or other
    2           legal entity not named as a Party to this action.
    3        i. Outside Counsel of Record: attorneys who are not employees of a party to
    4           this Action but are retained to represent or advise a party to this Action and
    5           have appeared in this Action on behalf of that party or are affiliated with a
    6           law firm that has appeared on behalf of that party, including support staff.
    7        j. Party: any party to this Action, including all of its officers, directors,
    8           employees, consultants, retained experts, and Outside Counsel of Record
    9           (and their support staffs).
   10        k. Producing Party: a Party or Non-Party that produces Disclosure or Discovery
   11           Material in this Action.
   12        l. Professional Vendors: persons or entities that provide litigation support
   13           services (e.g., photocopying, videotaping, translating, preparing exhibits or
   14           demonstrations, and organizing, storing, or retrieving data in any form or
   15           medium) and their employees and subcontractors.
   16        m. Protected Material: any Disclosure or Discovery Material that is designated
   17           as “CONFIDENTIAL.”
   18        n. Receiving Party: a Party that receives Disclosure or Discovery Material from
   19           a Producing Party.
   20   3.      SCOPE
   21            The protections conferred by this Stipulation and Order cover not only
   22   Protected Material (as defined above), but also (1) any information copied or
   23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   24   compilations of Protected Material; and (3) any testimony, conversations, or
   25   presentations by Parties or their Counsel that might reveal Protected Material.
   26            Any use of Protected Material at trial shall be governed by the orders of the
   27   trial judge. This Order does not govern the use of Protected Material at trial.
   28
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 6 of 17 Page ID #:1237




    1   4.      DURATION
    2            Once a case proceeds to trial, all of the court-filed information to be
    3   introduced that was previously designated as confidential or maintained pursuant
    4   to this protective order becomes public and will be presumptively available to all
    5   members of the public, including the press, unless compelling reasons supported
    6   by specific factual findings to proceed otherwise are made to the trial judge in
    7   advance of the trial. See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172,
    8   1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
    9   documents produced in discovery from “compelling reasons” standard when
   10   merits-related documents are part of court record). Accordingly, the terms of this
   11   protective order do not extend beyond the commencement of the trial.
   12   5.      DESIGNATING PROTECTED MATERIAL
   13        a. Exercise of Restraint and Care in Designating Material for Protection.
   14            i.   Each Party or Non-Party that designates information or items for
   15                 protection under this Order must take care to limit any such
   16                 designation to specific material that qualifies under the appropriate
   17                 standards. The Designating Party must designate for protection only
   18                 those parts of material, documents, items, or oral or written
   19                 communications that qualify so that other portions of the material,
   20                 documents, items, or communications for which protection is not
   21                 warranted are not swept unjustifiably within the ambit of this Order.
   22           ii.   Mass, indiscriminate, or routinized designations are prohibited.
   23                 Designations that are shown to be clearly unjustified or that have been
   24                 made for an improper purpose (e.g., to unnecessarily encumber the
   25                 case development process or to impose unnecessary expenses and
   26                 burdens on other parties) may expose the Designating Party to
   27                 sanctions.
   28
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 7 of 17 Page ID #:1238




    1        iii.   If it comes to a Designating Party’s attention that information or items
    2               that it designated for protection do not qualify for protection, that
    3               Designating Party must promptly notify all other Parties that it is
    4               withdrawing the inapplicable designation.
    5     b. Manner and Timing of Designations. Except as otherwise provided in this
    6        Order (see, e.g., second paragraph of section 5(b)(i) below), or as otherwise
    7        stipulated or ordered, Disclosure or Discovery Material that qualifies for
    8        protection under this Order must be clearly so designated before the material
    9        is disclosed or produced. Designation in conformity with this Order requires:
   10          i.   for information in documentary form (e.g., paper or electronic
   11               documents, but excluding transcripts of depositions or other pretrial or
   12               trial proceedings), that the Producing Party affix, at a minimum, the
   13               legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”),
   14               to each page that contains protected material. If only a portion or
   15               portions of the material on a page qualifies for protection, the
   16               Producing Party also must clearly identify the protected portion(s)
   17               (e.g., by making appropriate markings in the margins).
   18         ii.   A Party or Non-Party that makes original documents available for
   19               inspection need not designate them for protection until after the
   20               inspecting Party has indicated which documents it would like copied
   21               and produced. During the inspection and before the designation, all of
   22               the material made available for inspection shall be deemed
   23               “CONFIDENTIAL.” After the inspecting Party has identified the
   24               documents it wants copied and produced, the Producing Party must
   25               determine which documents, or portions thereof, qualify for protection
   26               under this Order. Then, before producing the specified documents, the
   27               Producing Party must affix the “CONFIDENTIAL legend” to each
   28
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 8 of 17 Page ID #:1239




    1                 page that contains Protected Material. If only a portion or portions of
    2                 the material on a page qualifies for protection, the Producing Party
    3                 also must clearly identify the protected portion(s) (e.g., by making
    4                 appropriate markings in the margins).
    5                    1. for testimony given in depositions that the Designating Party
    6                      identify the Disclosure or Discovery Material on the record, before
    7                      the close of the deposition.
    8                    2. for information produced in some form other than documentary
    9                      and for any other tangible items, that the Producing Party affix in
   10                      a prominent place on the exterior of the container or containers in
   11                      which the information is stored the legend “CONFIDENTIAL.” If
   12                      only a portion or portions of the information warrants protection,
   13                      the Producing Party, to the extent practicable, shall identify the
   14                      protected portion(s).
   15        c. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
   16           to designate qualified information or items does not, standing alone, waive
   17           the Designating Party’s right to secure protection under this Order for such
   18           material. Upon timely correction of a designation, the Receiving Party must
   19           make reasonable efforts to assure that the material is treated in accordance
   20           with the provisions of this Order.
   21   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
   22        a. Timing of Challenges. Any Party or Non-Party may challenge a designation
   23           of confidentiality at any time that is consistent with the Court’s Scheduling
   24           Order.
   25        b. Meet and Confer. The Challenging Party shall initiate the dispute resolution
   26           process under Local Rule 37-1, et seq. Any discovery motion must strictly
   27           comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
   28
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 9 of 17 Page ID #:1240




    1        c. Burden. The burden of persuasion in any such challenge proceeding shall be
    2           on the Designating Party. Frivolous challenges, and those made for an
    3           improper purpose (e.g., to harass or impose unnecessary expenses and
    4           burdens on other parties) may expose the Challenging Party to sanctions.
    5           Unless the Designating Party has waived or withdrawn the confidentiality
    6           designation, all parties shall continue to afford the material in question the
    7           level of protection to which it is entitled under the Producing Party’s
    8           designation until the Court rules on the challenge.
    9   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
   10        a. Basic Principles.
   11            i.   A Receiving Party may use Protected Material that is disclosed or
   12                 produced by another Party or by a Non-Party in connection with this
   13                 Action only for prosecuting, defending, or attempting to settle this
   14                 Action. Such Protected Material may be disclosed only to the
   15                 categories of persons and under the conditions described in this Order.
   16                 When the Action has been terminated, a Receiving Party must comply
   17                 with the provisions of section 13 below (FINAL DISPOSITION).
   18           ii.   Protected Material must be stored and maintained by a Receiving
   19                 Party at a location and in a secure manner that ensures that access is
   20                 limited to the persons authorized under this Order.
   21        b. Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
   22           ordered by the Court or permitted in writing by the Designating Party, a
   23           Receiving Party may disclose any information or item designated
   24           “CONFIDENTIAL” only to:
   25            i.   the Receiving Party’s Outside Counsel of Record in this Action, as
   26                 well as employees of said Outside Counsel of Record to whom it is
   27                 reasonably necessary to disclose the information for this Action;
   28
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 10 of 17 Page ID #:1241




    1          ii.   the officers, directors, and employees (including House Counsel) of
    2                the Receiving Party to whom disclosure is reasonably necessary for
    3                this Action;
    4         iii.   Experts (as defined in this Order) of the Receiving Party to whom
    5                disclosure is reasonably necessary for this Action and who have signed
    6                the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    7         iv.    the Court and its personnel;
    8          v.    court reporters and their staff;
    9         vi.    professional jury or trial consultants, mock jurors, and Professional
   10                Vendors to whom disclosure is reasonably necessary for this Action
   11                and who have signed the “Acknowledgment and Agreement to Be
   12                Bound” (Exhibit A);
   13        vii.    the author or recipient of a document containing the information or a
   14                custodian or other person who otherwise possessed or knew the
   15                information;
   16       viii.    during their depositions, witnesses, and attorneys for witnesses, in the
   17                Action to whom disclosure is reasonably necessary provided: (1) the
   18                deposing party requests that the witness sign the form attached as
   19                Exhibit A hereto; and (2) they will not be permitted to keep any
   20                confidential information unless they sign the “Acknowledgment and
   21                Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
   22                Designating Party or ordered by the Court. Pages of transcribed
   23                deposition testimony or exhibits to depositions that reveal Protected
   24                Material may be separately bound by the court reporter and may not
   25                be disclosed to anyone except as permitted under this Stipulated
   26                Protective Order; and
   27
   28
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 11 of 17 Page ID #:1242




    1            ix.    any mediator or settlement officer, and their supporting personnel,
    2                   mutually agreed upon by any of the parties engaged in settlement
    3                   discussions.
    4    8.      PROTECTED             MATERIAL        SUBPOENAED           OR     ORDERED
    5            PRODUCED IN OTHER LITIGATION
    6         a. If a Party is served with a subpoena or a court order issued in other litigation
    7            that compels disclosure of any information or items designated in this Action
    8            as “CONFIDENTIAL,” that Party must:
    9              i.   promptly notify in writing the Designating Party. Such notification
   10                   shall include a copy of the subpoena or court order;
   11             ii.   promptly notify in writing the party who caused the subpoena or order
   12                   to issue in the other litigation that some or all of the material covered
   13                   by the subpoena or order is subject to this Protective Order. Such
   14                   notification shall include a copy of this Stipulated Protective Order;
   15                   and
   16            iii.   cooperate with respect to all reasonable procedures sought to be
   17                   pursued by the Designating Party whose Protected Material may be
   18                   affected.
   19             If the Designating Party timely seeks a protective order, the Party served
   20    with the subpoena or court order shall not produce any information designated in
   21    this action as “CONFIDENTIAL” before a determination by the court from which
   22    the subpoena or order issued, unless the Party has obtained the Designating Party’s
   23    permission. The Designating Party shall bear the burden and expense of seeking
   24    protection in that court of its confidential material and nothing in these provisions
   25    should be construed as authorizing or encouraging a Receiving Party in this Action
   26    to disobey a lawful directive from another court.
   27
   28
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 12 of 17 Page ID #:1243




    1    9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    2            PRODUCED IN THIS LITIGATION
    3         a. The terms of this Order are applicable to information produced by a Non-
    4            Party in this Action and designated as “CONFIDENTIAL.” Such
    5            information produced by Non-Parties in connection with this litigation is
    6            protected by the remedies and relief provided by this Order. Nothing in these
    7            provisions should be construed as prohibiting a Non-Party from seeking
    8            additional protections.
    9         b. In the event that a Party is required, by a valid discovery request, to produce
   10            a Non-Party’s confidential information in its possession, and the Party is
   11            subject to an agreement with the Non-Party not to produce the Non-Party’s
   12            confidential information, then the Party shall:
   13              i.   promptly notify in writing the Requesting Party and the Non-Party that
   14                   some or all of the information requested is subject to a confidentiality
   15                   agreement with a Non-Party;
   16             ii.   promptly provide the Non-Party with a copy of the Stipulated
   17                   Protective Order in this Action, the relevant discovery request(s), and
   18                   a reasonably specific description of the information requested; and
   19            iii.   make the information requested available for inspection by the Non-
   20                   Party, if requested.
   21         c. If the Non-Party fails to seek a protective order from this Court within 14
   22            days of receiving the notice and accompanying information, the Receiving
   23            Party may produce the Non-Party’s confidential information responsive to
   24            the discovery request. If the Non-Party timely seeks a protective order, the
   25            Receiving Party shall not produce any information in its possession or
   26            control that is subject to the confidentiality agreement with the Non-Party
   27            before a determination by the Court. Absent a court order to the contrary, the
   28
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 13 of 17 Page ID #:1244




    1         Non-Party shall bear the burden and expense of seeking protection in this
    2         Court of its Protected Material.
    3    10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    4      a. If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    5         Protected Material to any person or in any circumstance not authorized under
    6         this Stipulated Protective Order, the Receiving Party must immediately (a)
    7         notify in writing the Designating Party of the unauthorized disclosures, (b)
    8         use its best efforts to retrieve all unauthorized copies of the Protected
    9         Material, (c) inform the person or persons to whom unauthorized disclosures
   10         were made of all the terms of this Order, and (d) request such person or
   11         persons to execute the “Acknowledgment and Agreement to Be Bound” that
   12         is attached hereto as Exhibit A.
   13    11. INADVERTENT              PRODUCTION            OF      PRIVILEGED            OR
   14         OTHERWISE PROTECTED MATERIAL
   15      a. When a Producing Party gives notice to Receiving Parties that certain
   16         inadvertently produced material is subject to a claim of privilege or other
   17         protection, the obligations of the Receiving Parties are those set forth in
   18         Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
   19         to modify whatever procedure may be established in an e-discovery order
   20         that provides for production without prior privilege review. Pursuant to
   21         Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
   22         agreement on the effect of disclosure of a communication or information
   23         covered by the attorney-client privilege or work product protection, the
   24         parties may incorporate their agreement in the stipulated protective order
   25         submitted to the Court.
   26
   27
   28
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 14 of 17 Page ID #:1245




    1    12. MISCELLANEOUS
    2      a. Right to Further Relief. Nothing in this Order abridges the right of any person
    3         to seek its modification by the Court in the future.
    4      b. Right to Assert Other Objections. By stipulating to the entry of this
    5         Protective Order, no Party waives any right it otherwise would have to object
    6         to disclosing or producing any information or item on any ground not
    7         addressed in this Stipulated Protective Order. Similarly, no Party waives any
    8         right to object on any ground to use in evidence of any of the material covered
    9         by this Protective Order.
   10      c. Filing Protected Material. A Party that seeks to file under seal any Protected
   11         Material must comply with Civil Local Rule 79-5. Protected Material may
   12         only be filed under seal pursuant to a court order authorizing the sealing of
   13         the specific Protected Material at issue; good cause must be shown in the
   14         request to file under seal. If a Party’s request to file Protected Material under
   15         seal is denied by the Court, then the Receiving Party may file the information
   16         in the public record unless otherwise instructed by the Court.
   17    13. FINAL DISPOSITION
   18      a. Final disposition shall be deemed to be the later of (1) dismissal of all claims
   19         and defenses in this Action, with or without prejudice; and (2) final judgment
   20         herein after the completion and exhaustion of all appeals, rehearings,
   21         remands, trials, or reviews of this Action, including the time limits for filing
   22         any motions or applications for extension of time pursuant to applicable law.
   23      b. After the final disposition of this Action, within 60 days of a written request
   24         by the Designating Party, each Receiving Party must return all Protected
   25         Material to the Producing Party or destroy such material. As used in this
   26         subdivision, “all Protected Material” includes all copies, abstracts,
   27         compilations, summaries, and any other format reproducing or capturing any
   28
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 15 of 17 Page ID #:1246




    1         of the Protected Material. Whether the Protected Material is returned or
    2         destroyed, the Receiving Party must submit a written certification to the
    3         Producing Party (and, if not the same person or entity, to the Designating
    4         Party) by the 60 day deadline that (1) identifies (by category, where
    5         appropriate) all the Protected Material that was returned or destroyed, and
    6         (2) affirms that the Receiving Party has not retained any copies, abstracts,
    7         compilations, summaries or any other format reproducing or capturing any
    8         of the Protected Material. Notwithstanding this provision, counsel are
    9         entitled to retain an archival copy of all pleadings, motion papers, trial,
   10         deposition, and hearing transcripts, legal memoranda, correspondence,
   11         deposition and trial exhibits, expert reports, attorney work product, and
   12         consultant and expert work product, even if such materials contain Protected
   13         Material. Any such archival copies that contain or constitute Protected
   14         Material remain subject to this Protective Order as set forth in Section 4
   15         (DURATION).
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 16 of 17 Page ID #:1247




    1    14. VIOLATION OF ORDER
    2         Any violation of this Order may be punished by any and all appropriate
    3         measures including, without limitation, contempt proceedings and/or
    4         monetary sanctions.
    5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6    Dated: October 2, 2020                  DeCARLO & SHANLEY
                                                 A Professional Corporation
    7
                                                 By: /s/ Daniel Shanley_____
    8                                            Attorneys for Plaintiffs and
    9                                            Counterclaim Defendants

   10    Dated: October 2, 2020                  Patrick M. Maloney
   11                                            The Maloney Firm, APC
                                                 By:_/s/ Patrick Maloney___
   12                                            Attorneys for Defendant and
   13                                            Counterclaim Plaintiff
         Dated: October 2, 2020                  Jay S. Rothman
   14
                                                 Jay S. Rothman & Associates
   15
   16                                            By:/s/ Jay S. Rothman____
                                                 Attorneys for Defendant Marisa
   17                                            Cano
   18
         IT IS SO ORDERED.
   19
         DATED: October 2, 2020                  ________________________
   20
                                                 Hon. Paul L. Abrams
   21
                                                 United States Magistrate Judge
   22
   23
   24
   25
   26
   27
   28
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03146-JFW-PLA Document 90 Filed 10/02/20 Page 17 of 17 Page ID #:1248




    1                                        EXHIBIT A

    2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

    3              I,                               [print or type full name], of
    4                        [print or type full address], declare under penalty of perjury that
    5    I have read in its entirety and understand the Stipulated Protective Order that was
    6    issued by the United States District Court for the Central District of California on
    7    ________ in the case of Curtis Conyers, et al v. Marisa Cano, et al., Case No.
    8    cv:20-3146-JFW (PLAx). I agree to comply with and to be bound by all the terms
    9    of this Stipulated Protective Order and I understand and acknowledge that failure
   10    to so comply could expose me to sanctions and punishment in the nature of
   11    contempt.      I solemnly promise that I will not disclose in any manner any
   12    information or item that is subject to this Stipulated Protective Order to any person
   13    or entity except in strict compliance with the provisions of this Order.
   14            I further agree to submit to the jurisdiction of the United States District
   15    Court for the Central District of California for the purpose of enforcing the terms
   16    of this Stipulated Protective Order, even if such enforcement proceedings occur
   17      after termination of this action. I hereby appoint
   18    [print or type full name] of                                 [print   or   type    full
   19    address and telephone number] as my California agent for service of process in
   20    connection with this action or any proceedings related to enforcement of this
   21    Stipulated Protective Order.
   22
   23    Date:
   24    City and State where sworn and signed:
   25    Printed Name:
   26    Signature:
   27
   28
                                  STIPULATED PROTECTIVE ORDER
